*211Caria, per
Butler, J.
The account on which this action was brought is not an interest-drawing demand. It cannot be pretended, from the evidence at the trial, there was any such custom established as would control the contract under the general laws of the land. Nor was it proved that the defendant himself said an? thing expressing or acknowledging his liability to pay interest. The inference of the witness has been substituted for the promise of the defendant. As the case was submitted under the instructions of the presiding Judge, the jury were at liberty to infer a promise to pay interest from the conclusion of the witness, without his detailing the declarations of the defendant from which, such conclusion was drawn. We think the Judge should have directed the jury that they were not at liberty to find interest from such evidence. A new trial is therefore ordered, unless the plaintiff will release the amount of interest included in his verdict.
Richardson, O’Neall, and Wardlaw, JJ., concurred.